Opinion filed September 23, 2021




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00351-CV
                                  __________

                     JOEL A. MCENDREE, Appellant
                                       V.
                       JORDYN G. VOLKE, Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CV53262


                                   OPINION
      This appeal arises from a dispute between Joel A. McEndree, Appellant, and
Jordyn G. Volke, Appellee, regarding the management of the Jordyn G. Volke Trust
(the Trust), of which Appellant was the trustee and Appellee was the beneficiary.
Appellee sued Appellant for breach of fiduciary duty on various grounds. Appellee
moved for summary judgment, relying in part on deemed admissions that resulted
from Appellant’s failure to respond to Appellee’s requests for admissions.
See TEX. R. CIV. P. 198.2(c). The trial court granted Appellee’s motion. In two
issues, Appellant contends that the trial court erred (1) when it granted Appellee’s
motion for summary judgment in reliance on the deemed admissions and (2) when
it denied Appellant’s motion for new trial. For the reasons discussed below, we
conclude that Appellee failed to carry her summary judgment burden. Therefore,
we reverse and remand.
                      I. Factual and Procedural Background
      Appellee’s mother passed away in 1997 when Appellee was a minor. The
Social Security Administration thereafter began issuing annual survivorship benefit
checks to Appellee. Appellee’s father, John Volke, executed a trust agreement with
Appellant—his father-in-law at the time—whereby Appellant was the trustee and
Appellee was to be the trust beneficiary for life. In this case, Appellee asserts that
she did not become aware of the Trust’s existence until 2016 because Appellant had
never provided her with any distributions from the Trust, or any annual accountings.
      In early 2017, Appellee filed suit against Appellant to compel an accounting
of the Trust; she later amended her petition to assert claims for breach of fiduciary
duty and the removal of Appellant as trustee.        Appellee subsequently served
Appellant with written discovery requests on August 31, 2017, which included
requests for admissions. Appellant did not respond to any of the served discovery
requests. On December 11, 2017, trial counsel for Appellant filed a motion to
withdraw as counsel for Appellant, claiming that he was unable to effectively
communicate with Appellant. The trial court granted the motion.
      On May 21, 2018, Appellee filed a motion to remove Appellant as trustee and
a motion to confirm the sufficiency of service. Appellant did not file a response to




                                          2
either motion; therefore, the trial court granted the motions. As a result, Appellant
was removed as trustee and service was deemed to be sufficient when it was sent to
Appellant’s home address by certified and regular mail. The trial court also signed
an order granting Appellee’s motion to compel discovery responses and, among
other things, ordered that each of Appellee’s requests for admissions were deemed
admitted. At some point, although the record does not clearly indicate when,
Appellant produced limited discovery to Appellee, including a financial statement
which showed that two distributions totaling $9,390 were made from the Trust, in
2004 and 2005, respectively.
       On April 24, 2019, Appellee sent a second set of requests for admissions to
Appellant’s home address by certified and regular mail.          These requests for
admissions specifically addressed, inter alia, (1) Appellant’s alleged breaches of his
fiduciary duties, including his alleged failure to deposit the annual survivorship
benefit checks into the Trust; (2) whether a $7,000 withdrawal from the Trust was
made for Appellant’s personal use; and (3) the propriety of the $9,390 in Trust
distributions as referred to in Appellant’s limited discovery responses. The deadline
to respond to the second set of requests for admissions was May 24, 2019. As before,
Appellant did not respond, and the requests were deemed admitted as a matter of
law.
       On July 11, 2019, Appellee filed a traditional motion for summary judgment
on her breach of fiduciary duty claim, which was based in part on the deemed
admissions. On August 7, 2019, Appellant, now acting pro se, filed an unsworn
letter as his response to Appellee’s motion for summary judgment. In his letter
response, Appellant asserted that he had no knowledge of the issuance of any Social
Security checks or funds, that he had never received any such checks, and that he




                                          3
had properly administered the Trust in his capacity as trustee. Appellant also
asserted that he had been gravely ill for two years and had undergone multiple organ
transplants. He further denied mishandling any Trust assets. Appellant submitted
no attachments in support of his letter response. After considering the filings, the
trial court granted Appellee’s motion for summary judgment on August 16, 2019.1
       Appellant thereafter retained new trial counsel, and a motion for new trial was
filed on September 13, 2019. In the motion, in addition to challenging other
summary judgment evidence, Appellant, for the first time, claimed that several of
the deemed admissions were improper. Appellant asserted that, because Appellee
had relied on the deemed admissions to support her motion, Appellee had failed to
carry her summary judgment burden. In the alternative, Appellant requested that he
be permitted to withdraw the deemed admissions. On October 3, 2019, Appellant
filed a supplement to the motion for new trial that included two unsworn declarations
that Appellant characterized as newly discovered evidence.                       Appellee filed a
response in opposition to the motion for new trial and a motion to strike the
supplement as being untimely.              On October 15, 2019, the trial court granted
Appellee’s motion to strike and denied Appellant’s motion for new trial. This appeal
followed.
                       II. Standard of Review – Summary Judgment
       We review a trial court’s ruling on a motion for summary judgment de novo.
Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010). If a traditional
summary judgment motion is filed, the movant has the burden to show that no
genuine issue of material fact exists and that the trial court should grant judgment in


       1
         The record indicates that a hearing on the motion was set for the same day, but no record of a
hearing is before us.




                                                  4
the movant’s favor as a matter of law. TEX. R. CIV. P. 166a(a), (c); Provident Life &
Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003). If the movant meets
her summary judgment burden, the burden shifts to the nonmovant, who bears the
burden to raise a genuine issue of material fact that would preclude the grant of
summary judgment. Amedisys, Inc. v. Kingwood Home Health Care, LLC, 437
S.W.3d 507, 510–11 (Tex. 2014). However, if the movant does not satisfy her initial
burden, the burden does not shift and the nonmovant need not respond or present
any evidence. Id. (citing City of Houston v. Clear Creek Basin Auth., 589 S.W.2d
671, 678–79 (Tex. 1979)). This is because summary judgments must stand or fall
on their own merits, and the nonmovant’s failure to answer or respond cannot supply
by default the summary judgment proof necessary to establish the movant’s right to
judgment. Id. (citing McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337,
343 (Tex. 1993)).
      To determine if a fact issue exists, we review the evidence in the light most
favorable to the nonmovant, and we indulge every reasonable inference and resolve
any doubts in the nonmovant’s favor. KMS Retail Rowlett, LP v. City of Rowlett,
593 S.W.3d 175, 181 (Tex. 2019); Knott, 128 S.W.3d at 215. We credit evidence
favorable to the nonmovant if reasonable jurors could do so, and we disregard
contrary evidence unless reasonable jurors could not. Samson Expl., LLC v. T.S.
Reed Props., Inc., 521 S.W.3d 766, 774 (Tex. 2017); Mann Frankfort Stein & Lipp
Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). The evidence raises a
genuine issue of material fact if reasonable and fair-minded jurors could differ in
their conclusions in light of all the summary judgment evidence presented.
Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).




                                         5
      As relevant to this appeal, to prove a claim for the breach of a fiduciary duty,
the plaintiff must establish: (1) the existence of a fiduciary duty, (2) a breach of the
duty, (3) causation, and (4) damages resulting from the breach. ETC Tex. Pipeline,
Ltd. v. Addison Expl. & Dev., LLC, 582 S.W.3d 823, 840 (Tex. App.—Eastland
2019, pet. denied) (citing First United Pentecostal Church of Beaumont v. Parker,
514 S.W.3d 214, 220 (Tex. 2017)).
                III. Analysis – Summary Judgment Order and Evidence
      In support of his general contention of error, Appellant presents the following
six sub-issues: (1) the record contains no evidence that overcomes the Trust
agreement’s limitation of trustee liability; (2) the record contains no evidence that
Appellant failed to deposit the Social Security benefits checks into the Trust; (3) the
deemed admissions were so improper that neither answers nor objections were
required to be filed; (4) alternatively, the trial court should have permitted Appellant
to withdraw the deemed admissions; (5) the trial court should have considered newly
discovered evidence; and (6) fairness and justice demand that Appellant have his
day in court.
      A. Trustee Liability Under the Trust
      In his first sub-issue, Appellant complains that the record contains no
probative evidence that overcomes the Trust’s limitation of trustee liability. The
Trust agreement provides that the trustee may only be liable for an action or default
that results from the trustee’s gross negligence or willful commission of an act in
breach of trust. As part of this argument, Appellant further asserts that the trial
court’s summary judgment order is invalid.
      The order granting summary judgment that was signed by the trial court
recites two findings: (1) that Appellant is liable to Appellee for breach of fiduciary




                                           6
duty and (2) that Appellant was “grossly negligent and/or acted with reckless
indifference or bad faith” toward Appellee.        Appellant contends that the trial
court’s finding of gross negligence is erroneous because breach of fiduciary duty is
an intentional tort, rather than a tort based on a negligence theory. Further, Appellant
asserts that the “and/or” language included in the trial court’s second finding creates
a fatal ambiguity because it allows for the possibility that Appellant’s alleged gross
negligence was the sole rationale for the trial court’s grant of summary judgment.
Finally, Appellant generally contends that, even if the summary judgment order is
not so flawed as to be invalid, there is no evidence that he engaged in grossly
negligent conduct or committed a willful act in his capacity as the trustee under the
Trust Agreement. Other than the deemed admissions—which we discuss below—
Appellant asserts that the only evidence in support of Appellee’s motion for
summary judgment is the affidavit of John Volke, which is, according to Appellant,
too conclusory to constitute competent summary judgment evidence. We will
address each contention in turn.
      First, if a trial court’s order granting summary judgment contains factual
findings, this necessarily indicates that a question of fact was present; therefore, the
grant of summary judgment would be improper. See Linwood v. NCNB Texas, 885
S.W.2d 102, 103 (Tex. 1994); Odessa Tex. Sheriff’s Posse, Inc. v. Ector Cty., 215
S.W.3d 458, 463–64 (Tex. App.—Eastland 2006, pet. denied) (findings of fact have
no place in a summary judgment proceeding) (citing IKB Indus. (Nigeria) Ltd. v.
Pro-Line Corp., 938 S.W.2d 440, 441 (Tex. 1997)). However, when a trial court’s
summary judgment order recites factual findings, we should disregard the factual
findings and review the trial court’s grant of summary judgment independently to
determine if the trial court’s ruling was proper. See Schmitz v. Denton Cty. Cowboy




                                           7
Church, 550 S.W.3d 342, 352–53 (Tex. App.—Fort Worth 2018, pet. denied);
Williams v. Moores, 5 S.W.3d 334, 336 (Tex. App.—Texarkana 1999, pet. denied)
(citing IKB Indus., 938 S.W.2d at 441). As such, in reviewing the trial court’s grant
of summary judgment, we will not consider the factual findings recited in its order.
See IKB Indus., 938 S.W.2d at 441, 443; Schmitz, 550 S.W.3d at 352–53.
      Appellant’s remaining two contentions are closely intertwined with
Appellant’s second sub-issue; therefore, we will address them together.
      B. Summary Judgment Evidence Regarding the Social Security Checks
      In his second sub-issue, Appellant contends that the record is devoid of
evidence that he failed to deposit Social Security checks into the Trust, as Appellee
claims. Beyond the deemed admissions, which we will address below, the only
summary judgment evidence before us regarding Appellant’s personal benefit from
and subsequent inaction in the administration of the Trust, namely, the failure to
deposit the Social Security benefit checks into the Trust, consists of the affidavit of
John Volke, which Appellant argues is profoundly conclusory.
      An objection that a summary judgment affidavit is conclusory constitutes an
objection to the substance of the affidavit and may be raised for the first time on
appeal. Thompson v. Curtis, 127 S.W.3d 446, 450 (Tex. App.—Dallas 2004, no
pet.) (citing City of Wilmer v. Laidlaw Waste Sys. (Dall.), Inc., 890 S.W.2d 459, 467
(Tex. App.—Dallas 1994), aff’d, 904 S.W.2d 656, 660–61 (Tex. 1995)).               “A
conclusory statement is one that does not provide the underlying facts to support the
conclusion.” Bastida v. Aznaran, 444 S.W.3d 98, 105 (Tex. App.—Dallas 2014, no
pet.) (citing Eberstein v. Hunter, 260 S.W.3d 626, 630 (Tex. App.—Dallas 2008, no
pet.)); see Brown v. Brown, 145 S.W.3d 745, 751 (Tex. App.—Dallas 2004, pet.
denied). Conclusory statements in affidavits are not competent evidence to support




                                          8
the grant of summary judgment because they are neither credible nor susceptible to
being readily controverted. Bastida, 444 S.W.3d at 105; see Ryland Grp., Inc. v.
Hood, 924 S.W.2d 120, 122 (Tex. 1996).
      In his affidavit, Volke stated that he created the Trust “primarily to administer
[the Social Security] benefits” and, after the Trust’s formation, he “forwarded every
single survivor benefits check to [Appellant] to deposit in the Trust account on
[Appellee’s] behalf.” Volke further stated that “[t]here is no doubt” that Appellant:
(1) “received all these survivor benefits checks commencing in June 1998 until
2011,” (2) “had actual, subjective awareness that the survivor benefits checks needed
to be deposited in the Trust for [Appellee’s] benefit,” and (3) “knew objectively that
failure to deposit those survivor benefits checks into the Trust would pose an
extreme degree of risk of financial harm to [Appellee].” We conclude that Volke’s,
and necessarily Appellee’s, three assertions are conclusory.
      Concerning the first conclusory assertion, when there is positive testimony
that a letter has been enclosed in an envelope, correctly stamped and addressed, and
deposited in the mail, a rebuttable presumption arises that the addressee received it.
Southland Life Ins. Co. v. Greenwade, 159 S.W.2d 854, 857 (Tex. 1942); see Tex.
Emps. Ins. Ass’n v. Wermske, 349 S.W.2d 90, 92 (Tex. 1961). However, this
presumption does not arise here. Although Volke stated that he “forwarded” each
check to Appellant, presumably by mailing them, he avers nothing regarding the
address to which the checks were sent, nor the method of postage. A generalized
“forwarding” assertion is, without more, insufficient to raise the presumption of
receipt. See McMillin v. State Farm Lloyds, 180 S.W.3d 183, 206 (Tex. App.—
Austin 2005, pet. denied) (“There is no evidence that the letter had the proper address
or postage; therefore, State Farm is not entitled to any presumption that the




                                          9
McMillins received the check.”); cf. Khalilnia v. Fed. Home Loan Mortg. Corp.,
No. 01-12-00573-CV, 2013 WL 1183311, at *3 (Tex. App.—Houston [1st Dist.]
Mar. 21, 2013, pet. denied) (mem. op.) (presumption raised when the affiant
incorporated and attached to her affidavit a copy of the first-class mailer used to mail
the notice, which was properly addressed and stamped with prepaid postage, and the
first-class mailer was unreturned) (citing Greenwade, 159 S.W.2d at 857).
      Moreover, no supporting evidence is attached to Volke’s affidavit. Beyond
Volke’s affidavit, the only other evidence in the record concerning these checks are
the Social Security Administration records that are attached to Appellee’s motion
for summary judgment, which merely show that the checks were issued by the
Administration and were later mailed to Appellee’s address. Thus, lacking the
presumption of receipt, and any other facts in the record to support the conclusion
that “there is no doubt” Appellant received the checks that were “forwarded” to him
by Volke, this assertion is conclusory and cannot constitute competent evidence to
support the grant of summary judgment. See Ryland, 924 S.W.2d at 122; Bastida,
444 S.W.3d at 105.
      As to the second and third assertions recited in Volke’s affidavit, in the
absence of any facts in his affidavit to support the conclusion that Appellant received
the checks as claimed, there can be no support for the conclusions that Appellant had
any awareness, whether subjective or objective, of his responsibility to deposit such
checks in the Trust account. See McMillin, 180 S.W.3d at 206–07 (holding that
piling an inference upon an inference cannot establish receipt of a check lacking the
presumption of receipt or other evidence of receipt) (quoting Schlumberger Well
Surveying Corp. v. Norton Oil & Gas Corp., 435 S.W.2d 854, 858 (Tex. 1968));
Wermske, 349 S.W.2d at 92–93. Further, nowhere in Volke’s affidavit does he state




                                          10
that he informed Appellant that the administration of the Social Security benefits
was the primary purpose of the Trust, nor does Appellee’s other summary judgment
evidence, including the trust agreement, so state. Therefore, the three assertions
raised by Volke in his affidavit, and relied upon by Appellee, are conclusory and
cannot serve as competent summary judgment evidence in this instance.
      Because Volke’s affidavit fails to provide an independent basis for the
essential elements of Appellee’s claim and the grant of summary judgment in her
favor, to prevail, her claim must rely on the deemed admissions.
                    IV. Governing Law – Deemed Admissions
      After an action is filed, a party may serve written requests for admissions that
can encompass any matter within the permissible scope of discovery. TEX. R. CIV. P.
198.1. If the party upon whom the admissions are served does not serve its responses
to the admissions requests within thirty days, the matters in the requests are deemed
admitted against that party without the necessity of a court order. TEX. R. CIV. P.
198.2(c). Any matter admitted or deemed admitted is conclusively established
unless the trial court, on motion, permits the withdrawal or amendment of the
admission. TEX. R. CIV. P. 198.3; Marshall v. Vise, 767 S.W.2d 699, 700 (Tex.
1989). Further, deemed admissions can constitute competent summary judgment
evidence. In re Estate of Herring, 970 S.W.2d 583, 587 (Tex. App.—Corpus
Christi-Edinburg 1998, no pet.).
      “Requests for admissions are intended to simplify trials. They are useful when
‘addressing uncontroverted matters or evidentiary ones like the authenticity or
admissibility of documents.’” Marino v. King, 355 S.W.3d 629, 632 (Tex. 2011)
(quoting Wheeler v. Green, 157 S.W.3d 439, 443 (Tex. 2005)). Requests for
admissions should be used as “a tool, not a trapdoor.” Id. (quoting U.S. Fid. & Guar.




                                         11
Co. v. Goudeau, 272 S.W.3d 603, 610 (Tex. 2008)). “When requests for admissions
are used as intended—addressing uncontroverted matters or evidentiary ones like
the authenticity or admissibility of documents—deeming admissions by default is
unlikely to compromise presentation of the merits.” Medina v. Zuniga, 593 S.W.3d
238, 245 (Tex. 2019) (quoting Wheeler, 157 S.W.3d at 443).
      Requests for admissions may not be utilized by a party to require an adverse
party to admit the invalidity of its claims or to concede its defenses—such
admissions have a “merits-preclusive” effect. Medina, 593 S.W.3d at 244–45;
Marino, 355 S.W.3d at 632. As such, requests for admissions that compromise or
preclude an adverse party’s right to present the merits of a case—“merits-preclusive”
admissions—are not a proper use of this discovery tool and implicate due process.
Marino, 355 S.W.3d at 633–34 (citing Wheeler, 157 S.W.3d at 443–44). “Merits-
preclusive” requests for admissions “demand upon a [party] to admit that he ha[s]
no cause of action or ground of defense.” Wheeler, 157 S.W.3d at 443 (quoting
Sanders v. Harder, 227 S.W.2d 206, 208 (Tex. 1950)); see TransAmerican Nat. Gas
Corp. v. Powell, 811 S.W.2d 913, 917–18 (Tex. 1991). Thus, due process bars the
use of “merits-preclusive” deemed admissions “absent [a showing of] flagrant bad
faith or callous disregard for the rules.” Marino, 355 S.W.3d at 634; Wheeler, 157
S.W.3d at 443.
      A trial court may allow the withdrawal of a deemed admission upon a showing
of (1) good cause and (2) no undue prejudice. TEX. R. CIV. P. 198.3; see Marino,
355 S.W.3d at 633. Ordinarily, the burden of showing good cause rests with the
party seeking the withdrawal of the deemed admission. See Ralls v. Funk, 592
S.W.3d 178, 183 (Tex. App.—Tyler 2019, pet. denied) (citing Boulet v. State, 189
S.W.3d 833, 836 (Tex. App.—Houston [1st Dist.] 2006, no pet.)). However, when




                                         12
the deemed admissions are “merits-preclusive,” the party opposing the withdrawal
of the deemed admissions has the burden to demonstrate that the party seeking the
withdrawal acted with flagrant bad faith or callous disregard for the rules. Id. at 183
(citing Marino, 355 S.W.3d at 634). The absence of flagrant bad faith or callous
disregard constitutes good cause for the withdrawal of “merits-preclusive” deemed
admissions. Marino, 355 S.W.3d at 634. When, as in this case, the deemed
admissions are used as the basis for the grant of summary judgment, the flagrant bad
faith or callous disregard requirement is incorporated as an element of the movant’s
summary judgment burden. Id. (citing Wheeler, 157 S.W.3d at 443–44).
      Flagrant bad faith or callous disregard is not simply bad judgment; it is the
“conscious doing of a wrong for dishonest, discriminatory or malicious purpose.”
Ralls, 592 S.W.3d at 183 (citing Ramirez v. Noble Energy, Inc., 521 S.W.3d 851,
860 (Tex. App.—Houston [1st Dist.] 2017, no pet.)); see Time Warner, Inc. v.
Gonzalez, 441 S.W.3d 661, 666 (Tex. App.—San Antonio 2014, pet. denied). A
determination of flagrant bad faith or callous disregard may be made when it is
shown that a party is mindful of impending deadlines and nonetheless either
consciously or flagrantly fails to comply with the applicable rules. Ralls, 592
S.W.3d at 183 (citing Ramirez, 521 S.W.3d at 860).
                         V. Analysis – Deemed Admissions
      A. The Deemed Admissions are Merits-Preclusive
      Appellee served eighty-nine requests for admissions on Appellant. Of those
requests, Appellant complains that sixty-four are improper. The complained-of
requests generally fall into six categories of inquiry; many are scripted identically,
differing only by the dollar amount and year in which the Social Security benefits
allegedly should have been deposited into the Trust by Appellant.




                                          13
      First, Appellant complains of Requests Nos. 10 and 11, which read:
      10. Admit you owed Jordyn G. Volke a fiduciary duty.
      11. Admit you breached your fiduciary duty to Jordyn G. Volke.
      Second, Appellant complains of sixty requests for admissions. These requests
asked Appellant to admit that, from 1997 to 2011, (1) he received the Social Security
benefit checks in dispute, (2) he failed to deposit each check into the Trust account,
and (3) the Trust and Appellee were damaged because of his failures. The requests
are identical, except as to the year and the amount of benefit funds issued, and each
read as follows:
      Admit the Trust should have received [Dollar Amount] in Social
      Security benefits in [Year].

      Admit you did not deposit in the Trust bank account the [Dollar
      Amount] in Social Security benefits that you, in your capacity as
      Trustee, should have deposited in [Year].

      Admit the Trust has been damaged [Dollar Amount] in Social Security
      benefits that you, in your capacity as Trustee, should have deposited in
      [Year].

      Admit Jordan G. Volke [Appellee] has been damaged [Dollar Amount]
      in Social Security benefits that you, in your capacity as Trustee, should
      have deposited in [Year].

      Finally, Appellant complains of Requests Nos. 88 and 89, which read:
      88. Admit the Trust Agreement does not allow you to spend Trust funds
      for the care of Jordyn G. Volke’s [Appellee’s] biological daughter
      [Z.G.]

      89. Admit that using Trust funds for care of Jordyn G. Volke’s
      [Appellee’s] biological daughter [Z.G.] is a breach of the terms of the
      Trust agreement.




                                         14
        All of the requests for admissions that Appellee served on Appellant, except
for request for admission No. 10 2 and those requesting that Appellant admit that he
did not deposit the checks, are “merits-preclusive” requests for admissions. Clearly,
the purpose of these requests for admissions was not to resolve uncontroverted
matters, to discover information, or to authenticate documents. See Medina, 593
S.W.3d at 244–45; Wheeler, 157 S.W.3d at 443. Rather, the intent of these requests
was to establish the elements of Appellee’s claim for breach of fiduciary duty. See
ETC Tex. Pipeline, Ltd., 582 S.W.3d at 840 (citing First United, 514 S.W.3d at 220)
(discussing the elements of a claim for breach of fiduciary duty).
        Appellee contends that, as discrete inquiries which Appellant was free to
deny, her requests are not merit conclusive. For example, Appellee points out that
requests for admissions Nos. 10 and 11 concern, respectively, the first two elements
of a breach of fiduciary duty claim and, therefore, do not preclude Appellant’s ability
to deny her claims or present his defenses. We disagree. “We need not painstakingly
examine each of the requests for admissions . . . to understand the gist of [Appellee’s]
argument.” Medina, 593 S.W.3d at 246. Collectively, the “battery of requests”
Appellee served on Appellant asked him to admit his liability and to “admit away”
his case. Id.; see Marino, 355 S.W.3d at 632. Appellee’s discovery strategy is not
a proper use of requests for admissions, and it, to Appellee’s detriment, implicates
due process. See Medina, 593 S.W.3d at 245; Marino, 355 S.W.3d at 632–33.




        2
          Request for admission No. 10 is not at issue because, in a trustee relationship, a fiduciary duty
arises as a matter of law. Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572 S.W.3d 213,
220 (Tex. 2019) (citing Ins. Co. of N. Am. v. Morris, 981 S.W.2d 667, 674 (Tex. 1998)). It is clear from
the record that Appellant was the trustee—and Appellee was the beneficiary—of the Trust during the
relevant time period.




                                                    15
      B. Appellee Failed to Carry Her Summary Judgment Burden
      Appellee does not deny that she attempted to use the deemed admissions to
preclude the presentation of Appellant’s case on the merits. Indeed, Appellee argued
in response to Appellant’s motion for new trial that the trial court correctly granted
summary judgment based on the deemed admissions. Because she based her
summary judgment on “merits-preclusive” deemed admissions, the burden to
establish Appellant’s flagrant bad faith or callous disregard for the applicable rules
shifted to Appellee and was an incorporated element of her summary judgment
burden. Marino, 355 S.W.3d at 633.
      In Wheeler and Marino, the Texas Supreme Court addressed scenarios that
are similar to the matter before us in this case. In Wheeler, the trial court deemed
admitted sixty-four requests after the pro se litigant failed to timely respond.
Wheeler, 157 S.W.3d at 441. The pro se litigant never filed a motion to withdraw
the deemed admissions or a response to the motion for summary judgment, which
the trial court later granted based solely on the deemed admissions. Id. The court
of appeals affirmed the trial court’s judgment; however, the Texas Supreme Court
reversed, noting that the record was devoid of any showing that the pro se litigant’s
conduct constituted flagrant bad faith or a callous disregard for the applicable rules,
which was, and is, a necessary requirement to justify the grant of summary judgment
when the request for relief is based solely on a movant’s reliance of deemed
admissions. Id. at 443–44. In reversing the court of appeals, the Wheeler court noted
that pro se litigants are not exempt from the rules of procedure, “[b]ut when a rule
itself turns on an actor’s state of mind (as these do here), application may require a
different result when the actor is not a lawyer.” Id. at 444.




                                          16
      Six years later, in Marino, the Texas Supreme Court again reversed a grant of
summary judgment based on “merits-preclusive” deemed admissions because the
movant failed to establish the nonmovant’s flagrant bad faith or callous disregard
for the applicable rules. Marino, 355 S.W.3d at 634. In Marino, a pro se litigant
responded to requests for admissions one day late and, in responding, denied
liability. Id. at 630. Her late responses were subsequently deemed admitted, and the
opposing party moved for summary judgment based solely on the deemed
admissions. Id. The court of appeals affirmed the trial court’s grant of summary
judgment, concluding that the pro se litigant waived any complaint about the deemed
admissions “by failing to raise the issue in any manner, either before or after
judgment, to the trial court.” Id. at 632. Nevertheless, the Texas Supreme Court
reversed, holding that “[u]sing deemed admissions as the basis for summary
judgment . . . does not avoid the requirement of flagrant bad faith or callous
disregard, the showing necessary to support a merits-preclusive sanction; it merely
incorporates the requirement as an element of the movant’s summary judgment
burden.” Id. at 634. The Marino court concluded that there was no evidence of the
pro se litigant’s flagrant bad faith or callous disregard for the applicable rules;
therefore, the trial court erred in granting summary judgment based on the deemed
admissions. Id.
      Here, as we have explained, Appellant’s deemed admissions had an intended
“merits-preclusive” effect on his ability to defend the claims that Appellee had
asserted against him in this case.    Moreover, Appellee relied on the deemed
admissions as a basis for requesting summary judgment. Accordingly, in order to
carry her burden to establish that she was entitled to judgment as a matter of law,




                                        17
Appellee was required to prove that Appellant acted with flagrant bad faith or callous
disregard for the applicable rules. See id. at 634; Wheeler, 157 S.W.3d at 443–44.
        In light of the record before us, we cannot say that Appellee met her burden.
Appellee’s motion for summary judgment did not include or attach any evidence
regarding Appellant’s alleged flagrant bad faith or callous disregard for the
applicable rules. In fact, Appellee’s motion was silent on both points. Interestingly,
Appellee discussed her requisite burden for the first time in her response to
Appellant’s motion for new trial.                Meanwhile, Appellant’s letter response to
Appellee’s motion for summary judgment disputed the essential elements of
Appellee’s claim against him and included an explanation for his inability to
participate in the underlying litigation during a twenty-month period of time: he had
been gravely ill, hospitalized, and endured multiple organ transplants.
        Appellant’s lack of participation was further exacerbated by the withdrawal
of his trial counsel in December of 2017. This marked the beginning of his twenty-
month silence. Acting pro se and ostensibly beset by severe health problems,
Appellant failed to participate in the discovery process. Appellee’s solution to this
prolonged silence was to wait eleven months before filing her second set of requests
for admissions, which contained the voluminous “merits-preclusive” requests at
issue here. 3 As Appellee no doubt expected, Appellant did not respond to these
requests, and they were deemed admitted. Two months later, Appellee filed her
motion for summary judgment, substantially relying on the deemed admissions.4


        3
          Indeed, Appellee’s lack of diligence in pursuing her claims against Appellant cannot be ignored.
After filing her motion for summary judgment, it became necessary for Appellee to file a motion to retain
this case on the trial court’s docket because it was set for dismissal for want of prosecution.

        Although Appellee attached other evidence to her motion, the deemed admissions she relied on
        4

were indispensable evidence to the multiple elements of her breach of fiduciary duty claim.




                                                   18
Appellant filed a timely letter response, nine days before the summary judgment
hearing.
      On appeal, however, Appellee presents three points to show that Appellant
acted in flagrant bad faith or callous disregard for the applicable rules:
(1) Appellant’s letter response to the motion for summary judgment, which directly
addressed the substance of the challenged requests for admissions, shows that
Appellant knew about the response deadlines and the potential consequences of
failing to respond to the requests for admissions, and yet consciously chose not to
respond; (2) Appellant did not participate in the underlying litigation for a twenty-
month period; and (3) the record purportedly shows Appellant spent trust money for
personal use, in violation of the Trust Agreement, which is indicative of Appellant’s
dishonesty, malicious purpose, and conscious disregard for the rules.
      Importantly, Appellee neglected to present any of these points in her motion
for summary judgment, or to offer any evidence to support the claim she now
asserts—that Appellant acted with flagrant bad faith or callous disregard for the
applicable rules. In fact, she wholly failed, until now, to reference or mention this
crucial and necessary aspect of her burden. Nevertheless, even if these arguments
had been presented to the trial court, they are insufficient to prove that Appellant
acted with flagrant bad faith or callous disregard for the applicable rules. See
Amedisys, 437 S.W.3d at 511–512; Ramirez, 521 S.W.3d at 861–62. This deficiency
is fatal to Appellee’s position.
      Irrespective of what we have discussed above, Appellee urges that we
consider Appellant’s letter response to Appellee’s motion for summary judgment for
the proposition that it shows Appellant’s awareness of the status of the proceedings
in the underlying litigation and his callous disregard for the obligations imposed




                                         19
upon him by the rules of civil procedure. Nonetheless, Appellant’s letter response
also provides a compelling explanation for his absence and minimal participation in
the underlying suit. Appellee asserts that we should not consider Appellant’s letter
response for its contents; rather, we should simply consider that its filing is evidence
of Appellant’s knowledge of the consequences of failing to respond, and his
presumed ability to respond. We may never know, and the record before us does not
show, Appellant’s “state of mind” when he drafted his letter response. Such a “state
of mind” determination cannot be ascertained simply by reviewing this document.
Similarly, any effort by this court to discern what Appellant’s “state of mind” might
have been at the time he drafted his letter response would require that we engage in
a speculative exercise, a function that is clearly prohibited. Nevertheless, if we were
to consider Appellant’s letter response for the reasons advanced by Appellee, the
result would weigh against Appellee’s contention. A plain reading of Appellant’s
letter response shows a pro se litigant’s desperate effort to argue his case and to
controvert the very issues that are addressed in the deemed admissions.
      Further, we are not persuaded that the remaining points urged by Appellee
establish that she satisfied her burden to show that Appellant acted in flagrant bad
faith or callous disregard for the applicable rules. Appellant acted pro se for the
duration of the twenty-month period to which Appellee refers. Appellee sent the
second set of requests for admissions to Appellant, which included all of the “merits-
preclusive” requests now at issue, four months prior to the trial court’s grant of
summary judgment. Appellee relies on Carter v. Perry for the proposition that this
four-month period in which Appellant failed to respond to the second set of requests
for admissions is sufficient to establish Appellant’s flagrant bad faith or callous
disregard for the applicable rules. See Carter v. Perry, No. 02-14-00185-CV, 2015




                                          20
WL 4297586, at *4 (Tex. App.—Fort Worth July 9, 2015, no pet.) (mem. op.) (citing
Soto v. Gen. Foam & Plastics Corp., 458 S.W.3d 78, 84–85 (Tex. App.—El Paso
2014, no pet.)). The scenario before us is distinguishable and differs significantly
from Carter and Soto, on which Carter relies.
      In Carter, the appellant was represented by counsel, and he argued that good
cause existed for his failure to timely respond to the requests for admissions because
the requests for admissions in question were mailed to an incorrect address and
because he did not file an answer in the case until after the requests had been served.
Id. The Fort Worth Court of Appeals rejected his contention because the same
address for the appellant had been used for other notices, which the appellant did not
dispute he had received, and because his answer had in fact been filed four months
prior to the date the requests were served. Id. Likewise, in Soto, the appellant, who
refused to respond to the requests during the time period permitted by the rules, was
represented by counsel for nearly that entire period of time. Furthermore, his counsel
unsuccessfully attempted to persuade the appellant to respond to the requests. Soto,
458 S.W.3d at 84. Here, the circumstances are more akin to what the Texas Supreme
Court considered and addressed in Wheeler and Marino. Not only was Appellant
acting pro se throughout the relevant time period, the origin of all the communication
dilemmas and issues that developed between the parties, and between Appellant and
his former trial counsel, was Appellant’s numerous and severe health maladies and
attendant complications.
      Moreover, although the appellants’ responses to the requests for admissions
in Marino and Wheeler were only one or two days late, the degree to which the
responses were overdue is only one factor to consider in determining whether the
requisite state of mind is sufficient to deny a request to withdraw deemed




                                          21
admissions. See Wheeler, 157 S.W.3d at 444 (“[P]ro se litigants are not exempt from
the rules of procedure . . . . But when a rule itself turns on an actor’s state of mind
(as these do here), application may require a different result when the actor is not a
lawyer.”); see also In re TT-Fountains of Tomball, Ltd., No. 01-15-00817-CV, 2016
WL 3965117, at *11 (Tex. App.—Houston [1st Dist.] July 21, 2016, orig.
proceeding) (mem. op.) (granting mandamus relief and holding relator was entitled
to have deemed admissions stricken, even though the relator did not respond to the
request for admissions for more than a year after they were due); In re Reagan,
No. 09-07-00113-CV, 2007 WL 1087148, at *1 (Tex. App.—Beaumont Apr. 12,
2007, orig. proceeding) (mem. op.) (same).
      Finally, Appellee contends that the record shows that Appellant made
impermissible distributions to himself in violation of the Trust Agreement. The only
support in the record that such distributions were allegedly made in violation of the
Trust Agreement are contained in deemed admissions Nos. 88 and 89.5 Standing
alone, these admissions cannot be indicative of conduct that might arguably
constitute flagrant bad faith or callous disregard such that it would alleviate the due
process concerns ordinarily attendant to the use of these otherwise barred “merits-
preclusive” requests for admissions.
      We hold that Appellee failed to establish that Appellant acted in flagrant bad
faith or callous disregard for the applicable rules when he failed to respond to
Appellee’s “merits-preclusive” requests for admissions. See Marino, 355 S.W.3d at
634. In this context, flagrant bad faith or callous disregard is a necessary element of
Appellee’s summary judgment burden.                   Id.; Ramirez, 521 S.W.3d at 861–62.


      5
       We express no opinion as to the meaning of the terms of the Trust Agreement itself.




                                                 22
Because we have held that Appellee did not prove this element, as a consequence,
she failed to carry her summary judgment burden. See Marino, 355 S.W.3d at 634.
Therefore, the trial court erred when it granted summary judgment in Appellee’s
favor. See Amedisys, 437 S.W.3d at 511–12. Accordingly, we sustain Appellant’s
first issue on appeal.6
                                      VI. This Court’s Ruling
        We reverse the judgment of the trial court and remand this cause to the trial
court for further proceedings consistent with this opinion.




                                                           W. STACY TROTTER
                                                           JUSTICE


September 23, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 7
Williams, J., not participating.




        Because our resolution of this point of error is dispositive of this appeal, we need not address the
        6

remaining issues raised by Appellant. TEX. R. APP. P. 47.1.
        7
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                     23